  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

UNITED STATES OF AMERICA             )
                                     )           CRIMINAL ACTION NO.
      v.                             )              2:17cr482-MHT
                                     )                   (WO)
CYRUS PHYFIER                        )

                                  ORDER

      During   an    on-the-record         hearing      on   October     15,

2019, it was unclear whether the government had been

mailing    copies     of    its      court       filings     directly     to

defendant Phyfier.          Because defendant Cyrus Phyfier is

representing    himself,       it     is     ORDERED       that,    in   the

future, the government is to mail directly to defendant

Phyfier copies of all its court filings.

      (It ends up, that, before filing his reply (doc.

no. 694) to the government’s response (doc. no. 655) to

his   motion   for    new    trial       (doc.    no.   636),      defendant

Phyfier was able to obtain a copy of the government’s

response.)

      DONE, this the 15th day of October, 2019.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
